Title: To Thomas Jefferson from Bishop James Madison, 16 December 1801
From: Madison, Bishop James
To: Jefferson, Thomas


          
            Dear Sir
            Decr. 16th. 1801, Wmsburg.
          
          I recd. your Favr. by the Son of Dr Logan; & tho’ I cannot take him into my Family, at present, yet I will, with great Satisfaction, make a Point of having him established in a Manner which cannot fail of being agreable. I will also superintend his Education with Zeal; & I trust, with that Success which will neither disappoint the Solicitude of a Parent, nor be unworthy of your Recommendation. Nothing shall be wanting on my Part; & if the young Gentleman should discover Talents for Improvement, & the requisite Disposition, I am assured his Friends will have no Reason to regret his having become a Student of this Place.
          I cannot refrain from expressing the real Pleasure which I have felt in the Perusal of your Message to Congress. You have brought Government back to it’s original & proper objects; and every Friend to the union must rejoice at the Prospect, which is now before them, of experiencing the Blessings which such a Government is capable of dispersing, when virtuously & wisely administered. I hope Congress will second your Views with Ardour;—and then, we shall have, at least, one Example of a Govt. which will be faithful to the Purposes of it’s Institution—
          With the sincerest Regard & Esteem, I am Dr Sir, Yr. Friend & Sert.
          
            J Madison
          
        